- Provided by MZ Technologies Table of Contents Exhibit 8.1 List of Subsidiaries Subsidiary Jurisdiction of Incorporation Names Under which Business is Conducted 1 Atlântica Capitalização S.A. São Paulo  Brazil Atlântica Capitalização 2 Banco Alvorada S.A Salvador - BA  Brazil Banco Alvorada 3 Banco Bradesco BBI S.A. Osasco - SP - Brazil Bradesco BBI 4 Banco Boavista Interatlântico S.A. Osasco  SP - Brazil Boavista 5 Banco Bradesco Argentina S.A. Buenos Aires  Argentina Bradesco Argentina 6 Banco Bradesco Luxembourg S.A. Luxembourg  G. Ducado Bradesco Luxembourg Luxembourg 7 Banco Bradesco Financiamentos S.A. Osasco  SP - Brazil Bradesco Financiamentos 8 Bradesco Argentina de Seguros S.A Buenos Aires  Argentina Bradesco Argentina de Seguros 9 Bradesco Auto/RE Companhia de Seguros Rio de Janeiro - Brazil Bradesco Auto/RE 10 Bradesco Capitalização S.A. São Paulo - Brazil Bradesco Capitalização 11 Bradesco Administradora de Consórcios Ltda. Osasco  SP - Brazil Bradesco Consórcios 12 Bradesco Leasing S.A. - Arrendamento Mercantil Osasco  SP - Brazil Bradesco Leasing 13 Bradesco S.A. Corretora de Títulos e Valores Mobiliários São Paulo  Brazil Bradesco Corretora 14 Bradesco Saúde S.A. Rio de Janeiro  Brazil Bradesco Saúde 15 Bradesco Securities, Inc. New York  USA Bradesco Securities 16 Bradesco Seguros S.A. São Paulo  Brazil Bradesco Seguros 17 Bradesco Vida e Previdência S.A. Osasco  SP - Brazil Bradesco Previdência 18 Bradescor Corretora de Seguros Ltda. Osasco  SP - Brazil Bradescor 19 BRAM  Bradesco Asset Management S.A. DTVM São Paulo  Brazil BRAM 20 Cia. Securitizadora de Créditos Financeiros Rubi Osasco  SP - Brazil Rubi 21 Atlântica Companhia de Seguros Rio de Janeiro  Brazil Atlântica Seguros 22 Scopus Tecnologia Ltda. São Paulo  Brazil Scopus Tecnologia 23 União Participações Ltda. Osasco  SP - Brazil União 24 Banco Bankpar S.A. Osasco - SP  Brazil Banco Bankpar 25 Bradesplan Participações Ltda Osasco - SP  Brazil Bradesplan 26 Banco Bradesco Cartões S.A. Osasco - SP  Brazil Bradesco Cartões 27 Tempo Serviços Ltda. Uberlândia  MG  Brazil Tempo Serviços 28 Alvorada Cartões, Crédito, Financiamento e Investimento S.A. Osasco - SP  Brazil Alvorada Cartões 29 Bradesco SegPrev Investimentos Ltda. Osasco - SP  Brazil Bradesco SegPrev
